358 F.2d 734
In the Matter of Ethel KRAVITZ on habeas corpus.Ethel Kravitz, Appellant.
No. 15635.
United States Court of Appeals Third Circuit.
Argued Feb. 21, 1966.Decided March 18, 1966.

Desmond J. McTighe, Norristown, Pa., for appellant.
L. Francis Murphy, Asst. Dist. Atty., Norristown, Pa., Richard A. Devlin, Asst. Dist. Atty., Richard S. Lowe, Dist. Atty., Norristown, Pa., for appellee.
Before HASTIE and SMITH, Circuit Judges, and KIRKPATRICK, District judge.
PER CURIAM:


1
This appeal by a state prisoner from the district court's denial of her petition for a writ of habeas corpus challenges her conviction on several grounds.  In our view all of appellant's contentions except one are clearly without merit.  The one contention that causes us concern is that damaging statements, used at the trial, were obtained from the accused by a police officer during an interrogation at the police station after suspicion had focused upon her as the probable killer without advising her that she was privileged to remain silent or to have counsel before answering questions.  However, it is clear that this contention has not been urged, by collateral attack upon her conviction or in any other way, before an appropriate state court.  Until the state courts have had an opportunity to consider and pass upon this issue, we will not do so.


2
Upon this issue, the judgment of the district court will be affirmed because of the failure of the appellant to exhaust state remedies.  As concerns all other points, the judgment will be affirmed on the merits.